            Case 1:19-cv-04970-VEC Document 42 Filed 08/08/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



 THIMES SOLUTIONS, INC.,

        Plaintiff,                                           Case No. 1:19-cv-04970 (VEC)

 v.

 TP-LINK USA CORPORATION,
 AUCTION BROTHERS, INC.
 dba AMAZZIA, and
 PREVAGEN, INC.

        Defendants.


                     NOTICE OF DISMISSAL WITHOUT PREJUDICE

       1.       Defendant Prevagen, Inc. (“Prevagen”) has presented Plaintiff with evidence that

the complaints to Amazon.com attributed to Prevagen in the Complaint and First Amended

Complaint were submitted to Amazon by an imposter in Prevagen’s name. Accordingly, Plaintiff

and Prevagen have settled their dispute, with no monetary payment to either party, and each party

bearing their own costs and fees.

       2.       Accordingly, pursuant to Fed. R. Civ. Pro. 41(a)(1)(A)(i), Plaintiff dismisses this

action as against Prevagen in its entirety and without prejudice, while the action remains fully in

force as against TP-Link USA Corporation and Auction Brothers, Inc. dba Amazzia.

Dated: August 8, 2019.                        Respectfully submitted,



                                              By: /s/ Mark Schlachet

                                              Attorney for Plaintiff Thimes Solutions Inc.
